PER CURIAM.
This is an appeal by the defendant in a violation of probation matter. Defendant’s probation was violated on the basis of an affidavit charging several substantive offenses. We find no error in regard to the violations found in this respect. Defendant also challenges a finding that he was in violation of his probation for having failed to pay the cost of supervision. In accordance with Depson v. State, 363 So.2d 43 (Fla. 1st DCA 1978), and Murrell v. State, 364 So.2d 96 (Fla. 4th DCA 1978), the finding re cost of supervision is stricken because there was no evidence or finding that the defendant had the ability to pay. The provision re cost of supervision is therefore stricken and the judgment below is affirmed in all other respects.
ANSTEAD and BERANEK, JJ., and DAKAN, STEPHEN LEE, Associate Judge, concur.